Citation Nr: 0526004
Decision Date: 09/22/05	Archive Date: 01/12/06

DOCKET NO. 04-07 293                        DATE SEP 22 2005


On appeal from the decision of the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to an effective date for the grant of a total rating for compensation purposes based on unemployability due to service-connected disability, prior to March 30, 2001.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


FINDINGS OF FACT

1. The veteran in this case served on active duty from August 1943 to February 1946.

2. On August 19, 2005, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7l05(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2003). The appellant (, through his/her authorized representative,) has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

- 2 


ORDER

The appeal is dismissed.

	KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

- 3 




